Case: 15-50815      Document: 00513369835         Page: 1    Date Filed: 02/04/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 15-50815                                  FILED
                                  Summary Calendar                          February 4, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROBERT BARRY SALTER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:09-CR-191


Before DAVIS, JONES, and HAYNES, Circuit Judges.
PER CURIAM: *
       Robert Barry Salter, federal prisoner # 53001-280, has moved for leave
to proceed in forma pauperis (IFP) on appeal from the district court’s denial of
his 18 U.S.C. § 3582(c)(2) motion for a sentence reduction based on
Amendment 782 to the Sentencing Guidelines. Under § 3582(c)(2), a district
court may reduce a defendant’s sentence if he was sentenced to a term of
imprisonment based on a sentencing range that subsequently was lowered by


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50815    Document: 00513369835    Page: 2     Date Filed: 02/04/2016


                                No. 15-50815

the Sentencing Commission.       Amendment 782 did not reduce Salter’s
guidelines sentencing range, and so he was ineligible for a sentencing
reduction. See U.S.S.G. § 1B1.10(a)(2) & comment. (n.1(A)); United States v.
Bowman, 632 F.3d 906, 910-11 (5th Cir. 2011).             Moreover, he has not
demonstrated that the district court abused its discretion in determining that
the seriousness of Salter’s offense and the need to protect the public did not
warrant a sentence below the varied sentence that he received. See United
States v. Henderson, 636 F.3d 713, 717 (5th Cir. 2011).
      Salter’s appeal does not present a nonfrivolous issue and has not been
brought in good faith. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
The motion for leave to proceed IFP is DENIED, and the appeal is DISMISSED
as frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997); 5TH
CIR. R. 42.2.




                                      2